J-S24015-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

CASSIUS WATSON

                            Appellant                   No. 2429 EDA 2014


              Appeal from the Judgment of Sentence May 2, 2014
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0002469-2013


BEFORE: GANTMAN, P.J., ALLEN, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                             FILED JUNE 12, 2015

        Appellant, Cassius Watson, appeals from the judgment of sentence

entered in the Lehigh County Court of Common Pleas, following his jury trial

conviction for persons not to possess firearms.1 We affirm.

        The relevant facts and procedural history of this case are as follows.

On March 21, 2013, an employee at Sacred Heart Hospital in Allentown, PA,

looked through the window of a residence across the street from the hospital

and spotted Appellant holding a pistol.        The employee called the police to

report what she saw.          The responding officers noticed security cameras

around the residence and heavy books stacked up behind the front windows.

The officers knocked on the door, and Appellant answered. After the officers
____________________________________________


1
    18 Pa.C.S.A. § 6105.
J-S24015-15


relayed the information they had received over police radio, Appellant

initially claimed he did not have a gun and invited the officers into the

residence. When one officer asked about guns again, Appellant said he had

guns but they were “legal” and belonged to his sister.              Appellant also

admitted he had been arrested for homicide years ago and was not allowed

to own a gun. The officers left and reported this information to Detective

Almonte, who confirmed Appellant had a prior manslaughter conviction.

       At around 6:00 a.m. on March 22, 2013, Detective Almonte and

Detective Mriss set up surveillance near Appellant’s home.          The detectives

observed Appellant drive away and return to the residence shortly

thereafter. When Appellant returned, the detectives advised Appellant they

were obtaining a search warrant for the residence based on information the

police had learned the previous day.           After Detective Almonte secured the

warrant at 8:33 a.m.,2 the search began.            The police recovered four guns

inside the residence.         Appellant admitted the guns belonged to him.

Detective Mriss also saw a bag of cocaine in the kitchen but did not seize it.

The court issued a second search warrant for the drugs on March 22, 2013,

at 11:21 a.m. The police executed the warrant at 11:30 a.m. that day and

seized the cocaine inside Appellant’s home. Detective Almonte also secured
____________________________________________


2
   The dates on the original warrant were accidentally transposed. The
magisterial district court mistakenly indicated that it issued the warrant at
8:33 a.m. on March 24, 2013, and the officers could serve the warrant no
later than 8:33 a.m. on March 22, 2013.



                                           -2-
J-S24015-15


a third search warrant the same day for Appellant’s vehicle based on

Appellant’s admission he had five guns in total, but no evidence was found in

the car. Detective Almonte did not immediately return the original warrants

to the issuing court.

       Detective Almonte gave Appellant a handwritten copy of the second

warrant package, which included the affidavit of probable cause and an

inventory list, after the searches were completed.3 The affidavit of probable

cause stated, inter alia, that a search warrant had already been executed on

Appellant’s residence on March 22, 2013, which resulted in the recovery of

multiple firearms. Although the second warrant was only for the seizure of

drugs, the inventory given to Appellant listed everything seized during both

searches of the residence, i.e., the drugs and all of the firearms.      The

inventory stated that the search took place on March 22, 2013, at 8:33 a.m.

Approximately two weeks later, Detective Almonte returned to Appellant’s

residence and gave Appellant another copy of the second warrant package,

which contained a different inventory. This inventory listed only the drugs

recovered during the second search and indicated a search time of 11:30

a.m.

       On August 9, 2013, Appellant filed an omnibus pre-trial motion,
____________________________________________


3
 Detective Almonte also gave Appellant a copy of the third warrant package.
At the suppression hearing, Detective Almonte could not recall exactly when
he gave these copies to Appellant. Appellant testified that he received them
while he was in central booking on March 23, 2013, at 2:00 a.m.



                                           -3-
J-S24015-15


including a motion to suppress the evidence seized from his residence. At

the suppression hearing on November 18, 2013, Detective Almonte filed the

original warrants with the court after he realized he had inadvertently left

them in his personal case file.          Appellant was given new copies of each

warrant. The court denied Appellant’s motion to suppress on December 5,

2013.

        On March 26, 2014, a jury convicted Appellant of one (1) count of

persons not to possess firearms.           On May 2, 2014, the court sentenced

Appellant    to   a term of three-and-a-half (3½)         to    seven (7) years’

imprisonment.       Appellant filed a post-sentence motion, which the court

denied on May 13, 2014. On June 16, 2014, Appellant filed a petition under

the Post-Conviction Relief Act (“PCRA”),4 requesting the court to reinstate

his direct appeal rights nunc pro tunc. The court granted Appellant’s PCRA

petition on July 28, 2014. Appellant filed a notice of appeal nunc pro tunc

on August 15, 2014. The court ordered Appellant to file a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b); Appellant

timely complied.

        Appellant raises the following issues for our review:

           DID    DETECTIVE  AMAURY    A[L]MONTE    VIOLATE
           PENNSYLVANIA RULES OF CRIMINAL PROCEDURE 208,
           209, AND 210 WHEN HE FAILED TO PROVIDE ACCURATE
           COPIES OF SEARCH WARRANTS FOR [APPELLANT’S] HOME
____________________________________________


4
    42 Pa.C.S.A. §§ 9541-9546.



                                           -4-
J-S24015-15


            TO [APPELLANT] AND WHEN HE FAILED TO FILE THE
            ORIGINAL SEARCH WARRANTS WITH THE COURT?

            DID [APPELLANT] SUFFER PREJUDICE AS A RESULT OF
            DETECTIVE A[L]MONTE’S VIOLATIONS OF THE RULES OF
            CRIMINAL PROCEDURE BECAUSE [APPELLANT] FILED A
            PRETRIAL SUPPRESSION MOTION AND PREPARED FOR
            THE SUPPRESSION HEARING BELIEVING THAT THE
            SEARCH OF HIS HOME WAS WITHOUT A WARRANT, WHEN
            THE COMMONWEALTH SOUGHT TO PROVE THAT THE
            ENTRY WAS LEGAL BASED ON AN ALLEGEDLY VALIDLY
            ISSUED SEARCH WARRANT, A COPY OF WHICH WAS
            NEVER PROVIDED TO [APPELLANT], AND THE ORIGINAL
            OF WHICH WAS NOT AVAILABLE TO [APPELLANT]
            BECAUSE DETECTIVE A[L]MONTE NEVER FILED THE
            WARRANTS WITH THE COURT?

(Appellant’s Brief at 1-2).

       In    his   issues   combined,   Appellant   argues    the   police   violated

Pa.R.Crim.P. 208 when they failed, prior to the suppression hearing, to

provide Appellant with accurate copies of the search warrants and

inventories for the searches of Appellant’s residence.         Appellant contends

that after the police completed the searches of his residence and car, they

gave Appellant an inaccurate copy of the warrant corresponding to the initial

8:33 a.m. search of the residence. Appellant avers this copy indicated the

warrant was signed at 11:21 a.m. and the search was conducted at 8:33

a.m.   Appellant claims the trial court unjustifiably found the discrepancy

arose because the issuing court filled out both the original warrant and the

copy by hand rather than use copy equipment.                 Appellant asserts the

misinformation in the copy led him to believe the initial search of his

residence was conducted without a warrant, and he prepared his motion to

                                        -5-
J-S24015-15


suppress accordingly. Appellant submits he did not receive an accurate copy

of the first warrant, which indicated the court approved the warrant at 8:33

a.m. in support of the 8:33 a.m. search, until the suppression hearing.

Appellant contends, with respect to the second search of his residence, that

the inventory list for the actual warrant differed from the inventory list

attached to Appellant’s copy of that warrant.

      Appellant further argues Detective Almonte mistakenly failed to file the

original warrants and inventories with the court until the detective testified

at the suppression hearing. Appellant maintains the detective’s failure to file

the warrants and inventories in a timely manner violated Pa.R.Crim.P. 209

and 210 and deprived Appellant of an opportunity to inspect the original

documents before the suppression hearing.       Appellant submits compliance

with Rules 209 and 210 is important not only to secure the rights of the

accused but also those rights of innocent third parties who have an interest

in the legality of the government’s search of a property.

      Appellant argues the multiple violations of the Rules of Criminal

Procedure in this case caused him substantial prejudice by forcing him to

rely on inaccurate information going into the suppression hearing. Appellant

claims he was prepared to argue whether the initial search of the residence

was justified without a warrant, which is a different challenge than whether

the warrant-based search was proper. Appellant concludes the court should

have suppressed the firearms recovered under the warrants. We disagree.


                                     -6-
J-S24015-15


      We review the denial of a suppression motion subject to the following

principles:

         Our standard of review in addressing a challenge to a trial
         court’s denial of a suppression motion is limited to
         determining whether the factual findings are supported by
         the record and whether the legal conclusions drawn from
         those facts are correct.

              [W]e may consider only the evidence of the
              prosecution and so much of the evidence for the
              defense as remains uncontradicted when read in the
              context of the record as a whole. Where the record
              supports the findings of the suppression court, we
              are bound by those facts and may reverse only if the
              court erred in reaching its legal conclusions based
              upon the facts.

Commonwealth v. Williams, 941 A.2d 14, 26-27 (Pa.Super. 2008) (en

banc) (internal citations and quotation marks omitted).

      Pennsylvania Rule of Criminal Procedure 208 provides as follows:

         § 208. Copy of Warrant; Receipt for Seized Property

         (A) A law enforcement officer, upon taking property
         pursuant to a search warrant, shall leave with the person
         from whom or from whose premises the property was
         taken a copy of the warrant and affidavit(s) in support
         thereof, and a receipt for the property seized. A copy of
         the warrant and affidavit(s) must be left whether or not
         any property is seized.

         (B) If no one is present on the premises when the
         warrant is executed, the officer shall leave the documents
         specified in paragraph (A) at a conspicuous location in the
         said premises. A copy of the warrant and affidavit(s) must
         be left whether or not any property is seized.

         (C) Notwithstanding the requirements in paragraphs (A)
         and (B), the officer shall not leave a copy of an affidavit
         that has been sealed pursuant to Rule 211.

                                     -7-
J-S24015-15



Pa.R.Crim.P. 208. Rule 209 also governs procedure following execution of a

search warrant and states:

          § 209. Return with Inventory

          (A) An inventory of items seized shall be made by the
          law enforcement officer serving a search warrant. The
          inventory shall be made in the presence of the person from
          whose possession or premises the property was taken,
          when feasible, or otherwise in the presence of at least one
          witness.    The officer shall sign a statement on the
          inventory that it is a true and correct listing of all items
          seized, and that the signer is subject to the penalties and
          provisions of 18 Pa.C.S. § 4904(b)—Unsworn Falsification
          To Authorities. The inventory shall be returned to and filed
          with the issuing authority.

          (B) The judicial officer to whom the return was made
          shall, upon request, cause a copy of the inventory to be
          delivered to the applicant for the warrant and to the
          person from whom, or from whose premises, the property
          was taken.

          (C) When the search warrant affidavit(s) is sealed
          pursuant to Rule 211, the return shall be made to the
          justice or judge who issued the warrant.

Pa.R.Crim.P. 209.5       Rule 210 states as follows regarding the filing of a

returned search warrant:

          § 210. Return of Papers to Clerk

          The judicial officer to whom the warrant was returned shall
          file the search warrant, all supporting affidavits, and the

____________________________________________


5
  This text represents the version of Rule 209 in effect when the police
executed the search warrants and the court held the suppression hearing.
Subsequent amendments to Rule 209 took effect on January 1, 2014.



                                           -8-
J-S24015-15


         inventory with the clerk of the court of common pleas of
         the judicial district in which the property was seized.

Pa.R.Crim.P. 210.

      Exclusion or suppression of evidence is not an appropriate remedy for

every violation of the Rules of Criminal Procedure concerning searches and

seizures. Commonwealth v. Mason, 507 Pa. 396, 490 A.2d 421 (1985).

A technical failure to comply with a rule will not automatically result in the

exclusion of evidence seized.     Commonwealth v. Gentile, 632 A.2d 573

(Pa.Super.   1993).    “It   is   only   where   the   violation   also   implicates

fundamental, constitutional concerns, is conducted in bad-faith or has

substantially prejudiced the defendant that exclusion may be an appropriate

remedy.”     Mason, supra at 406-407, 490 A.2d at 426 (emphasis in

original). See also Commonwealth v. Musi, 486 Pa. 102, 404 A.2d 378

(1979) (stating officer’s failure to serve defendant with copy of warrant

pursuant to Rule 208 did not require suppression of evidence seized during

search); Commonwealth v. Graham, 482 A.2d 1277 (Pa.Super. 1984)

(holding officer’s failure to comply fully with Rule 209 did not require

suppression of evidence seized pursuant to warrant); Commonwealth v.

Ryan, 407 A.2d 1345 (Pa.Super. 1979) (holding issuing court’s failure to

forward warrants to clerk of courts in compliance with Rule 210 was

administrative error and did not require suppression of evidence seized).

      Additionally:

         [N]either the [trial] court nor the Superior Court has the

                                         -9-
J-S24015-15


         power to fashion a rule that requires the exclusion of
         evidence because of a violation of a Rule of Criminal
         Procedure. The general supervisory and administrative
         authority over all the courts is vested solely in the
         Supreme Court of Pennsylvania and if such a rule is to be
         promulgated or the present rule amended it is within the
         jurisdiction of the Supreme Court.

Mason, supra at 402, 490 A.2d at 423-24.

      Instantly, Appellant told the officers, who initially arrived at his

residence, about the presence of firearms in the home. Detective Almonte

subsequently confirmed Appellant had a prior manslaughter conviction.

Detectives Almonte and Mriss arrived at Appellant’s residence on the

morning of March 22, 2013, and explained the purpose of their investigation.

The detectives informed Appellant they were securing a search warrant to

search for firearms in Appellant’s home. The magisterial district court issued

the first warrant on March 22, 2013, at 8:33 a.m. The police immediately

executed the warrant and recovered several firearms. Based on Detective

Mriss’ observation of a bag of cocaine during the search, the police secured a

second warrant for drugs at 11:21 a.m. that same day.

      Detective Almonte gave Appellant a copy of the second warrant no

later than the following day. The copy indicated the warrant was issued at

11:21 a.m.    Appellant did not immediately receive a copy of the first

warrant, and the inventory attached to his copy of the second warrant

indicated a search time of 8:33 a.m., which corresponded to the first search.

Nevertheless, the inventory listed all items recovered from both searches of


                                    - 10 -
J-S24015-15


Appellant’s residence. Appellant’s copy of the affidavit of probable cause for

the second search also referenced the first search of Appellant’s residence

and the firearms recovered during that search.       Furthermore, prior to the

first search, the police informed Appellant they were obtaining a search

warrant for firearms in Appellant’s residence.     Therefore, shortly after the

police completed both residential searches, Appellant knew or had reason to

know the purpose of the searches and that they were warrant-based.          As

early as the day after the searches were executed, Appellant had a complete

and accurate list of all evidence seized.      Appellant ultimately had the

opportunity to review the original first and second warrants at the

suppression hearing, and defense counsel cross-examined Detective Almonte

on the content of both warrants. Suppression of the evidence was not an

appropriate remedy for Detective Almonte’s alleged technical failure to

comply   with   Pa.R.Crim.P.    208,   which     implicated   no   fundamental

constitutional concerns or substantial prejudice to Appellant. See id.; Musi,

supra.

      With respect to the purported violations of Rules 209 and 210, the

versions of these rules in effect at the time of the suppression hearing

contained no language regarding time limits for filing original warrants with

the court or clerk of courts.     See Pa.R.Crim.P. 209; Pa.R.Crim.P. 210.

Additionally, in light of Appellant’s notice, prior to the suppression hearing,

of the warrant-based searches of his residence and the evidence seized,


                                    - 11 -
J-S24015-15


Appellant incurred no prejudice from Detective Almonte’s inadvertent delay

in filing the original warrants. See Mason, supra; Graham, supra; Ryan,

supra. Appellant had the information he needed to argue his suppression

motion.   Moreover, we have no authority to dictate a rule that requires

exclusion of evidence for a violation of a Rule of Criminal Procedure as

alleged. See Mason, supra. Based on the foregoing, we see no reason to

disturb the trial court’s decision to deny Appellant’s motion to suppress on

the grounds stated. Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/2015




                                   - 12 -